DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 09/28/2022, has been entered.
Claims 10-13, 15, 20 have been canceled.
Claims 1-9, 14, 16-19 are pending.
Claims 1-7, 14 and 17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/species, there being no allowable generic or linking claim.  
Claims 8-9, 16, 18-19 are currently under examination as they read on a method for treating a disease associated with abnormal immune cell activation comprising administering a modulator of taste receptor wherein said taste receptor reads on T1R, modulator reads on an antibody and disease reads on arthritis as the elected species.

The previous rejection under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendment, filed 09/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, 16, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s argument has been considered in full but has not been found convincing for reasons of record.  The rejection of record can be found in the previous Office Action, mailed 03/28/2022.  
Applicant asserts that claim 8 has been amended to recite an activator of a one of the recited receptors and as such the claims are limited to employing antibodies which activate T1R.   
In contrast to Applicant’s assertion, it is noted that the present claims are not limited to an antibody activator as the claims do not recite antibody and the specification broadly defines   activators as “compounds that, e.g., bind to, increase stimulation, activation, activate, sensitize, or upregulate a protein, a gene, and an mRNA stability, expression, function and activity, e.g., agonists.” (paragraph 0086 of published application).  Therefore, the claims are directed to a genus of activators that encompass any compounds that have the function of activating T1R.  However, there is no information regarding what structural features would likely be associated with such activation of T1R. Thus, the specification does not disclose a correlation between selective activating activity and the critical structure of a putative activator. 
The level of the skill and knowledge in the art is that there is no known correlation between any structural component and the ability to selectively activate T1R encompassed by the claims. Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any compound required to practice the claimed invention. Accordingly, one of skill in the art would conclude that Applicant would not have been in possession of the claimed genus of activators because the genus possessing the desired function and activity are not adequately described in the instant disclosure as-filed. 
Therefore, the rejection is maintained as it applies to the amended claims.
 
Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant’s argument has been considered in full but has not been found convincing for reasons of record.  The rejection of record can be found in the previous Office Action, mailed 03/28/2022.  
 In contrast to Applicant’s assertion that the claims have been amended to limit to treating arthritis and therefore have obviated the rejection, it is noted that claims 18-19, though do not recite treating a disease or disorder, encompass treating  a disease or disorder because the only disclosed utility for administering activator of T1R is for treating disease/disorder.  As such, the breadth of the claims encompasses treating any disease or disorder.  Therefore, the rejection is maintained for reasons of record as it applies to amended claims.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-9, 16, 18-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chemtob et al. (US 2004/0235749 A1; see entire document).
Applicant’s argument has been considered in full but has not been found convincing for reasons of record.  The rejection of record can be found in the previous Office Action, mailed 03/28/2022.  
Applicant argues that Chemtob taught peptides not antibodies.  In response, it is noted that Applicant is arguing limitation not claimed.  The present claims do not recite antibody and are directed broadly to any activator of T1R.  Therefore, Chemtob anticipates that claims.
 Therefore, the rejection is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        December 8, 2022